Citation Nr: 1511456	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-19 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for sacral strain with spina bifida.

2.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1971 through July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of a Regional Office (RO) of the Department of Veterans' Affairs (VA) in Jackson, Mississippi.  This rating decision increased the Veteran's evaluation for sacral strain with spina bifida from 20 percent to 40 percent, effective October 8, 2008, and denied entitlement to TDIU.  The rating decision also denied service connection for degenerative joint disease and diabetes mellitus, denied entitlement to special monthly pension and special monthly compensation based upon the need for aid and attendance or housebound status, and denied reopening of a previously denied claim to service connection for arthritis.

Although the RO indicated the claim stemmed from an April 2011 rating decision, the Board notes that after the January 2010 rating decision, in December 2010, the Veteran submitted a statement asserting entitlement to TDIU and an increased rating for his service-connected disabilities.  The Veteran also submitted a VA Form 21-8940, Application for Increased Compensation Based On Unemployability.  New and material evidence received prior to the expiration of an appeal period is considered to have been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2014); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  As such, the January 2010 rating decision did not become final with regard to the claims to increased rating and TDIU.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); see also Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (noting that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation). 

The issues of entitlement to TDIU is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The Veteran has not had and does not have unfavorable ankylosis of the entire thoracolumbar spine, nor has he experienced incapacitating episodes of intervertebral disc syndrome having a total duration of at least six weeks during a twelve-month period. 


CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for a herniated disc and spinal stenosis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2014).  The Board finds that VA has satisfied its duties to the Veteran under the VCAA. 

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159; Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation. 

In a January 2009 letter, the Veteran was provided the notice required by the VCAA.  The Board further notes that, in the present case, notice was issued prior to the January 2010 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the Veteran. 

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's service treatment records, as well as VA medical records.  No non-VA medical records relevant to the issues on appeal are known to exist.  The Veteran was afforded VA medical examinations in February 2009, December 2009, and July 2012. The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received. 

In an October 2014 brief, the Veteran's representative has asserted that the Veteran's service-connected disability worsened subsequent to his July 2012 VA examination, and a new examination is now required.  However, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last afforded a VA examination.  38 C.F.R. § 3.327(a).  The requirement that VA provide a contemporaneous examination "does not automatically, based on the mere passage of time, without more, render inadequate a medical examination."  Palczewski v. Nicholson, 21 Vet.App. 174, 180 (2007).  

VA treatment records of November 2012 and June 2013 are contained within the Virtual VA electronic file.  In both follow-up treatment sessions, the Veteran reported that his low back pain was stable, and rated it at 0 out of 10 on examination.  In June 2013, the Veteran was noted to be ambulatory and have normal sensation.  These fundamentally benign treatment records do not support a finding that the Veteran's condition has materially changed subsequent to July 2012.

 There is adequate medical evidence of record to make a determination as to the Veteran's service-connected disability since he was last examined.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  Adjudication of the Veteran's claims at this time is warranted.

II.  Disability ratings and the General Rating Formula for Diseases and Injuries of the Spine 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

 Review of the entire recorded history of a disability is necessary in adjudicating a claim for increased rating.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40 ; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40). 

In this case, the Veteran's sacral strain with spina bifida is currently rated 40 percent under the criteria of 38 C.F.R. § 4.71a , Diagnostic Code 5237.  This back disorder is evaluated herein under the General Rating Formula for Diseases and Injuries of the Spine.  The General Rating Formula provides for only two ratings above 40 percent.  A 50 percent rating requires evidence of unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent rating requires evidence of unfavorable ankylosis of the entire spine. 

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine, is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, note 5.

III.  Entitlement to a schedular evaluation in excess of 40 percent for sacral strain with spina bifida

The Veteran has not alleged that he experiences unfavorable ankylosis of all or part of the spine, as contemplated by Diagnostic Code 5237.  In a May 2011 written statement, the Veteran asserted that has symptoms had grown more severe; where previously his sacral strain had primarily affected his right side, symptoms were now bilateral.  The Veteran further asserted that he could not stay on his feet for lengthy periods, lift, or perform manual labor for more than ten minutes at a time.  The Veteran emphasized that he could no longer function in a work environment.  In a September 2013 brief, the Veteran's representative acknowledged that an evaluation in excess of 40 percent requires unfavorable ankylosis of all or part of the spine, but reminded the Board that it was not expected that all cases would show all the findings specified for a given rating.  See 38 C.F.R. § 4.21.  The representative's brief of October 2014 asserted that the Veteran's back condition precludes employment, but not that the Veteran experiences ankylosis.  

As an initial matter, the Board notes that the Veteran has been service-connected for sacral strain with spina bifida, but not for a disease or injury of the cervical spine.  Indeed, service connection for degenerative disc disease of the cervical spine was denied in a January 2005 rating decision, and this decision was upheld in a May 2007 Board decision.  Note (6) of the General Rating Formula for Diseases and Injuries of the Spine mandates that disabilities of the thoracolumbar and cervical spine segments shall be evaluated separately, except when there is unfavorable ankylosis of both segments.  Accordingly, some limited findings of the cervical spine will be discussed to determine whether there is unfavorable ankylosis of the entire spine.

In August 2007, the Veteran had an initial visit to establish care with his VA nurse-practitioner.  At this treatment session, the Veteran complained of pain "all over," which he rated at 3 out of 10.  The Veteran indicated that his pain sometimes reached a level of 10, and was exacerbated by activity, cold, and heat.  Antidepressant medication, a TENS unit, and menthol cream were stated to relieve the pain.  However, the Veteran had no sensory deficit on examination, and reported that he walks frequently.  The Veteran also reported that he could make major and frequent changes to his body position without assistance.  The treating nurse-practitioner also observed the Veteran moving independently in the course of examination. 

In a November 2007 treatment session, the Veteran denied numbness, tingling, or weakness on neurological review.  The Veteran reported chronic pain in his joints, neck, and back; however, he also reported that he had an active lifestyle.  A November 2007 MRI found sclerotic changes in C5 and C6, with reverse subluxation in C5/6, but did not report ankylosis.

In April 2008, the Veteran reported that his chronic back pain had worsened, with pain shifting from radiation down his right leg to his left.  The Veteran indicated that he had not been taking his pain medication.  The Veteran denied numbness, tingling, or weakness on neurological review.  Pain was rated at 6 out of 10.  The Veteran's treating nurse-practitioner noted that he was "bent over in fetal position almost," and indicated that it hurt his back to stand.  The Veteran also reported that he thought he was unable to work, and believed that he would need a wheelchair.
However, the Veteran's condition appears to have improved by July 2008.  The Veteran rated his pain at 1 out of 10.  On musculoskeletal examination, the Veteran reported pain in multiple joints, but no abnormalities were noted, and ROM was normal.  The Veteran complained of pain with activity, and on waking in the morning.  Numbness, tingling, and weakness were denied.

In September 2008, the Veteran reported to his nurse-practitioner that his overall pain was at 4 out of 10, and indicated that he was using a cane to ambulate due to arthritis and low back pain. 

The Veteran was given a VA neurosurgery consultation in September 2008.  The Veteran primarily complained of neck pain, which went down into both shoulders, worse on the right side than the left.  The Veteran also reported that he had problems with strength on his right side, and with his gait.  The neurologist noted that the Veteran had joint and bilateral knee issues, which would affect his gait along with spine symptoms.  The Veteran was noted to have cervical stenosis at multiple levels, which had progressed from his last MRI in 2004; however, there was no acute cord or nerve root compression.  

On examination, the Veteran had normal muscle bulk and tone, with strength at least 4/5 bilaterally, with some giveaway weakness through the right upper extremity.  The left upper extremity appeared a bit stronger on testing.  Reflexes were normal in the upper extremities, but mildly exaggerated in the lower extremities.  Nonsustained clonus was noted for three beats in the left lower extremity, and toes were downgoing bilaterally.  The Veteran's gait was noted to be antalgic, but the neurologist attributed this to knee symptoms rather than his lumbar spine disability.

In December 2008, the Veteran was seen for cervical spine injections.  He denied numbness, tingling, or weakness, and no abnormalities were noted on musculoskeletal examination.  The Veteran reported that he was not in pain prior to injection.

The Veteran was afforded a VA compensation examination in February 2009.  The Veteran reported that his pain had increased, and that he had pain 100 percent of the time.  A burning pain radiated down to his legs, and up to his neck, and the pain was severe at times.  The pain was worse with resting at night.  Walking more than forty feet would increase the pain, and resting for about two hours would relieve it.  The Veteran stated that his wife sometimes helped him dress and wash his back, but otherwise performed his activities of daily living unaided; he fed himself and walked unaided.  The Veteran used a cane for ambulation.

The Veteran indicated that in the past 12 months, he had required bed rest for relief from back symptoms on 60 percent of days in warm weather, and 80 percent of days in cold weather, due to flare-ups.  Excessive movement, such as raking leaves, would cause flare-ups.  The Veteran indicated that an emergency room physician had prescribed bed rest, although he could not recall the date, and that flare-ups would last 2-3 days, returning every week.

Urinary and fecal incontinence, as well as erectile dysfunction, were denied.  The Veteran reported that he was unable to return to his full-time position doing electrical work and heating/air conditioning work, due to lumbar spine and knee pain.  The Veteran's muscles were sore, and his arms and legs were weak.

On examination, the Veteran walked slowly with a cane, rocking back and forth.  The Veteran's spine appeared normal to palpation on examination.  Straight leg testing and thigh extension testing were very mildly positive bilaterally.  The Veteran was noted to turn over on the examination table with a grunt; palpation of the right sacroiliac joint was subjectively positive.  No muscle spasm was noted.  The Veteran was observed to wince when putting on his socks, which the examiner attributed to lumbar pain.

Forward flexion of the Veteran's thoracolumbar spine reached 30 degrees, extension reached 16 degrees, left lateral flexion reached 18 degrees, right lateral flexion reached 20 degrees, left lateral rotation reached 10 degrees, and right lateral rotation reached 12 degrees.  The examiner indicated that the Veteran had a severe loss of flexibility of his spine, and pain on motion was observed throughout his range of motion.  There was no change on repetitive motion.

Motor function testing was generally 4/5, with mild and generalized weakness.  Aside from transient left-sided clonus, and the aforementioned weakness, sensory and motor findings were normal.  Deep tendon reflexes were slightly increased on the left, but normal on the right.  The examiner noted that x-ray of the lumbar spine was remarkable for spina bifida at L1.

The Veteran was next seen for follow-up of chronic neck pain in June 2009.  The Veteran indicated that his pain was at only 1 or 2, and no new problems were reported.  Numbness, tingling, and weakness were denied.  No gross abnormalities were found on musculoskeletal examination.  At this examination, the Veteran's treating nurse-practitioner completed a "Physician's Report for Special Monthly Pension Due to Need for Aid and Attendance or Housebound."  The treating nurse-practitioner indicated that the Veteran's current complaints were chronic neck and back pain, and that he was diagnosed with degenerative joint disease of the neck and back.  The Veteran was not bedridden, and had not experienced loss of bowel or bladder control.  The Veteran was stated to be totally dependent upon assistance for ambulation, dressing, bathing, personal hygiene, using the toilet, preparing meals, feeding himself, and protecting himself from the hazards of everyday life.  However, the Veteran was also reported to leave his home daily, as needed, and to require no aids for ambulation.

The Veteran was afforded a neurosurgical consultation in June 2009.  The Veteran reported that his longstanding neck pain had worsened over the past several weeks, radiating down into both shoulders and the intrascapular area.  Radiation into the arms, upper extremity weakness, and sensory changes to the upper extremities were denied.  The Veteran stated that his neck pain increased with movement to the left, and that his legs would give out after continued ambulation, further noting that his legs would begin to hurt after walking a short distance; the Veteran would stand when this happened.

On physical examination, range of motion was limited in the neck, especially on the left side.  Muscle tone and bulk were normal.  Reflexes were normal.  Strength was a bit decreased on the left side, but the neurologist noted that this might be due to pain.  The Veteran was capable of walking on his heels and toes, and lower extremity reflexes were normal.  Toes were downgoing bilaterally, and there was no clonus.

The Veteran was again seen by the neurosurgery clinic in July 2009.  The Veteran was noted to complain of low back pain radiating down his right lower extremity.  On examination, all extremities moved well, with 5/5 strength in the upper extremities, and 4/5 strength in the lower extremities, with the reduction attributed to tenderness.  Patellar and bilateral upper extremity reflexes were normal, while bilateral ankle jerk reflexes were reduced.  Light touch sensation was intact, and the Veteran was noted to walk with a cane; gait was antalgic.  Lumbar MRI showed a "great looking spine," as described by the treating neurologist.  Disc space and height were "for the most part" normal, no disk desiccation was seen, no herniated nucleus pulposa, and no spondylolisthesis.  The Veteran was assessed with cervicalgia and lumbago.

In September 2009, the Veteran's treating nurse-practitioner completed a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  The Veteran's nurse-practitioner attributed his limitations to degenerative disease of the cervical and lumbar spines, and chronic neck and back pain.  The Veteran's nutrition was noted to be good, and his gait was stable.  The Veteran was capable of preparing his own meals, and did not need assistance in bathing or hygiene.  Nursing care and medication management were not required.  The Veteran was reported to have been in no acute distress "on date of last exam."  
He had an antalgic gait, walked with a cane, and had pain with prolonged standing and walking.  Neck stiffness and pain on range of motion were noted.  The Veteran stated that he spent most of every day at home due to lower back and leg pain, especially on ambulation, and only left when necessary.  The Veteran indicated that he was able to leave home whenever he wished, but preferred to stay home to avoid exacerbating pain.  The treating nurse-practitioner reported that the Veteran requires a cane for ambulation, and could walk no more than one block.

The Veteran was seen for follow-up in December 2009, reporting chronic neck pain and low back pain with intermittent leg weakness and bilateral knee pain.  The Veteran was walking with a cane, and reported that his pain increased in colder months.  The Veteran also reported that he had difficulty dressing himself at times.  Numbness, tingling, and weakness were denied at the time of examination.  Low back ROM was full, no point tenderness was observed, and sensory/motor findings were intact in the bilateral lower extremities.  Pain was reported at 2 out of 10.  Of particular note, the Veteran's treating nurse-practitioner advised the Veteran against using his cane.  No explanation for this advice is recorded in the treatment note.
The Veteran was also afforded a December 2009 VA examination to evaluate his need for aid and attendance and/or housebound care.  The VA examiner concluded that the Veteran did not have any service-connected conditions which would create a need for either form of assistance.  On examination, the Veteran again stated that he had left his previous employment due to neck and lower back pain.  The Veteran denied dependence upon his wife for activities of daily living, and stated that he enjoys cooking for himself and his wife.  The Veteran further stated that he drove himself to go shopping, and could shop for groceries so long as he did not need to take more than 15-20 minutes; beyond this point, his back symptoms would begin to worsen.  The Veteran denied being bedridden, and noted that he was able to leave his home on a daily basis without help from others.

On examination, the Veteran was noted to use a cane for balance, and was in general good health.  Examination of the upper and lower extremities was normal, with normal ROM, and the Veteran was able to ambulate with his cane.  No limitations to any portion of the spine were found to preclude independence in activities of daily living, and the Veteran indicated that he could stand or walk for up to fifteen minutes without needing to rest.  The Veteran further indicated that his cane was used for balance, not necessarily for strength.

On follow-up for neck and back pain in March 2011, the Veteran again denied numbness, tingling, or weakness at the time of examination.  Back pain radiating to the hips at night was reported.  On examination, the Veteran ambulated and performed ROM without difficulty; no cane use was noted. 

In October 2011, however, the Veteran reported that his low back pain was worsening.  He had severe pain in the morning, with stiffness across his lower back, along with severe leg weakness.  His legs would get weak and "give way" after one or two hours of activity.  The Veteran also reported pain radiating down his right hip and leg.  On examination, sensation was normal in the extremities, and the Veteran walked without difficulty.  The same symptoms were reported on examination in April 2012, though the Veteran was again able to walk without difficulty.

An October 2011 lumbar x-ray found a mild posterior facet arthropathy in the lower lumbosacral spine, with no other abnormal findings.  An October 2011 lumbar spine MRI found no remarkable findings, and the examining radiologist described it as an unremarkable MRI of the lumbar spine.

The Veteran was afforded his most recent VA compensation examination in July 2012.  On examination, the Veteran reported daily back pain, which caused restlessness at night.  Bladder and bowel dysfunction were denied.  The Veteran reported that he had stopped work due to his back condition; he was unable to work as an air conditioner/heating repairman, since he could not perform the crawling, bending, twisting and lifting required by this work.  Flare-ups would occur, per the Veteran, after standing 45 minutes to an hour, and could be caused by riding in a car for an hour or more.  Pain during a flare-up would be rated at a 10 out of 10; pain was 7 on a daily basis. 

On examination, lumbar forward flexion ended at 40 degrees, with objective evidence of painful motion at 20 degrees.  Extension ended at 10 degrees, with objective evidence of painful motion at 5 degrees.  Right and left lateral flexion ended at 15 degrees, with objective evidence of painful motion at 5 degrees.  Right and left lateral rotation ended at 20 degrees, with objective evidence of painful motion at 10 degrees.  After repetitive use, ROM measurements remained the same; however, the examiner noted that movement was reduced, and that the Veteran also experienced functional loss from pain on movement, swelling, and interference with sitting, standing, and/or weight-bearing.

The Veteran was noted to have bilateral muscle spasms upon examination of the lumbar regions, with tenderness to palpation of the paraspinal muscles in the lumbosacral region.  Straightening of the normal lordotic curve was present.  Spasms were noted to result in an abnormal gait and abnormal spinal contour.  However, strength testing results were 5/5, and no muscle atrophy was found.  Knee and ankle reflexes were normal bilaterally.  Sensory exam findings were normal bilaterally on light touch testing, but mild diminished sensation to temperature from the shin level was noted bilaterally.  Straight leg raising was negative bilaterally.

The examiner indicated that the Veteran did not have radicular pain or other signs or symptoms due to radiculopathy, nor any other neurological abnormality.  The examiner also indicated that the Veteran did not have intervertebral disc syndrome, and no incapacitating episodes were reported.  Arthritis was documented in the medical record, based upon imaging studies.  The Veteran did not report using an assistive device as a normal mode of locomotion; however, gait was noted to be antalgic, and tightness and spasm in the lower back were obvious.

The examiner concluded that the Veteran's limitations of motion, in addition to pain, would make it difficult for him to gain and maintain employment.  The Veteran was noted to experience difficulty bending, stooping, lifting, or sitting or standing for extended periods.  The examiner stated that she could not estimate the Veteran's functional limitations during a flare-up without speculation. 

The medical record contains notes from two further VA treatment sessions, in November 2012 and June 2013.  Both were follow-up sessions for back pain, described as stable.  On both occasions, the Veteran reported no pain at the time of examination, and sensation was normal in the extremities.  Joint stiffness, with chronic pain in multiple joints, was noted in June 2013; however, the Veteran remained ambulatory. 

In the instant case, unfavorable ankylosis of the entire thoracolumbar spine, or of the entire spine, would warrant an evaluation in excess of 40 percent; accordingly, the Board has reviewed the medical record for evidence of unfavorable ankylosis of the thoracolumbar and cervical spine segments.  Note (5) to the General Rating Formula explains that, for VA rating purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in extension or flexion, and this ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.

As reviewed above, however, no evidence of unfavorable ankylosis is present within the record.  The evidence of record does establish that the Veteran has significant limitation of lumbar flexion; however, as the spine continues to have some motion, the thoracolumbar spine is clearly not fixed in extension or flexion.  

This does not end the Board's inquiry with regard to a schedular evaluation in excess of 40 percent.  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  See 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Schafrath v. Derwinski, 1 Vet.App. 589, 592 (1991).  The Veteran already is at the maximum rating based upon limitation to range of motion.  Diagnostic Code 5237 would produce a rating in excess of 40 percent only if the Veteran experienced unfavorable ankylosis of (at a minimum) the entire thoracolumbar spine, and Diagnostic Code 5243 would produce a rating in excess of 40 percent only if the Veteran experienced incapacitating episodes of intervertebral disc syndrome having a total duration of at least six weeks during a twelve-month period.  Neither rating would be predicated upon a loss of range of motion short of ankylosis.  See Johnson v. Brown, 9 Vet.App. 7 (1996).  Nonetheless, the Board has reviewed the record for evidence of pain or other functional loss akin to ankylosis.

The Veteran has complained of significant cervical and lumbar back pain throughout the period on appeal.  Where the Board cannot distinguish between functional limitations imposed by the Veteran's service-connected sacral strain and non-service-connected cervical spine condition, it must presume that all symptoms are related to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board credits, and is sympathetic to, the Veteran's reports of back pain and related symptomatology.  The Veteran is competent to report symptoms, such as pain, which are observable by a lay person.  Layno v. Brown, 6 Vet App. 465 (1994).  Further, the Veteran's reports of pain in this appeal are supported by the medical record.  In VA treatment notes ranging from August 2007 through June 2013, the Veteran has usually reported both neck and lower back pain.  Pain on range of motion was noted in the course of VA examinations in February 2009, December 2009, and July 2012.  In April 2008, the Veteran presented for VA treatment with back pain that nearly prevented him from standing, and the Veteran reported reliance upon a cane for ambulation as recently as his December 2009 VA examination.

The Board has carefully considered the June 2009 report prepared by the Veteran's treating nurse-practitioner, in which she indicated that the Veteran's neck and back impairments rendered him totally dependent upon assistance for ambulation, dressing, bathing, personal hygiene, using the toilet, preparing meals, feeding himself, and protecting himself from the hazards of everyday life.  However, the Veteran was also reported to leave his home daily, as needed, and to require no aids for ambulation.  

Even considering the effects of pain, there is nothing in the record that suggests pain or other symptoms of the Veteran's service-connected sacral strain, or of any back condition, causes limitations akin to unfavorable ankylosis of the thoracolumbar spine, or unfavorable ankylosis of the entire spine.  The evidence clearly demonstrates the Veteran continued to retain motion in his lower back, albeit limited, throughout the period on appeal.  Although the Veteran sometimes relied upon a cane for ambulation, he never stated that limitations in spine flexion had narrowed his field of vision.  The Veteran has never reported limitations in opening his mouth, chewing, or breathing due to back symptoms on examination, and no such findings have been made on examination.  The record does not establish that the Veteran experiences neurological symptoms due to nerve root stretching, nor due to nerve root compromise.  While the June 2009 nurse practitioner noted significant impairments, including feeding himself, the practitioner never suggested that the trouble feeding was due to restricted opening of the mouth and chewing from back pain.  Furthermore, the same practitioner contradicted her own findings in a September 2009 Form 21-2680 where she indicated the Veteran did not need assistance feeding himself, bathing, or tending to other hygiene needs.  In short, the evidence does not establish that the Veteran experiences symptoms akin to unfavorable ankylosis.  While the Veteran's pain and flare-ups may reduce his range of motion, reduction of range of motion in itself cannot establish entitlement to an increased schedular evaluation.

The Board has also considered whether an increased rating is warranted via application of Diagnostic Code 5243, concerning intervertebral disc syndrome.  Ratings under this diagnostic code are based on either the General Rating Formula for Diseases and Injuries of the Spine or on the basis of incapacitating episodes, whichever method results in a higher rating.  The only rating in excess of 40 percent under Diagnostic Code 5243 is a rating for 60 percent, which requires incapacitating episodes with a total duration of six weeks in the past twelve months.  An "incapacitating episode" is defined as "a period of acute signs and symptoms due to [IVDS] that requires bed rest prescribed by a physician and treatment by a physician."  

At the February 2009 VA examination, the Veteran indicated he had required bed rest for relief from back symptoms on 60 percent of days in warm weather, and 80 percent of days in cold weather, due to flare-ups over the past twelve months.  Excessive movement, such as raking leaves, would cause flare-ups.  The Veteran indicated that an emergency room physician had prescribed bed rest, although he could not recall the date, and that flare-ups would last 2-3 days, returning every week.  However, no prescription for bed rest appears within the medical record.  In fact, the Veteran was instructed to begin performing cervical spine exercises at his June 2009 neurosurgical consultation.  Thereafter, the Veteran was routinely instructed to continue home exercises at follow-up treatment sessions through June 2013.  Moreover, five of the six exercise screenings at VA treatment sessions of November 2007 through June 2013 noted that the Veteran has an "active lifestyle," with a "sedentary lifestyle" noted only in April 2012.

The evidence of record does not establish a history of any incapacitating episodes during the period on appeal, as defined by Note 1 to Diagnostic Code 5243.  The Veteran's February 2009 assertion that he had been prescribed bed rest is not supported by the evidence of record.  Moreover, the Veteran did not report incapacitating episodes in other VA examinations or treatment sessions.  Diagnostic Code 5243 cannot serve as a basis for an increased rating on the basis of incapacitating episodes at any time during the appellate period.  

For these reasons, the Veteran is not entitled to a schedular rating in excess of 40 percent for sacral strain with spina bifida.  Evaluation of the Veteran's entitlement to separate evaluations for any neurological abnormalities associated with his service-connected spine condition and extraschedular evaluation of his service-connected spine condition will be discussed in separate sections below.

IV.  Consideration of separate ratings for neurological manifestations throughout the period on appeal

Pursuant to Note (1) of the General Formula, the Board has also considered whether a higher evaluation could be granted, for all or part of the period on appeal, based upon separate evaluations for neurological abnormalities associated with the Veteran's sacral strain with spina bifida.  In this regard, the Veteran has consistently denied having bladder or bowel incontinence on examination.

The Board observes that an April 2004 rating decision of the Jackson, Mississippi Regional Office denied entitlement to service connection for bilateral arm and leg conditions, claimed as secondary to the Veteran's service-connected sacral strain.  This denial was continued in a September 2005 rating decision, which became final.  However, Note (1) mandates the evaluation of "any associated objective neurologic abnormalities" in assigning a rating under the General Formula.  Insofar as the evaluation of neurologic abnormalities is an integral component of adjudicating a claim for increased rating for spine disabilities, the Board has carefully considered whether any current leg or arm conditions are attributable to objective neurologic abnormalities associated with the Veteran's sacral strain.

Radiculopathy can be evaluated by analogy under Diagnostic Code (DC) 8520, pertaining to paralysis of the sciatic nerve.  See 38 C.F.R. § 4.20 (When an unlisted condition is encountered it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous).  Diagnostic Code 8520 provides for a 10 percent evaluation for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis; and a 40 percent evaluation requires moderately severe incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration.  When nerve involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

In the present case, there is limited evidence that the Veteran experiences radiculopathy.  No sensory deficit was found at the Veteran's August 2007 VA treatment session (prior to the period on appeal).  The Veteran denied numbness, tingling, or weakness in VA treatment sessions of November 2007, April 2008, December 2008, June 2009, December 2009, and March 2011.  However, although he denied numbness, tingling, or weakness, the Veteran reported in April 2008 that has back pain had worsened, and that pain was now radiating down both his legs.  The Board notes that this examination (which still predates the period on appeal) appears to mark an unusual worsening of the Veteran's condition; on this occasion alone, the Veteran was described as bending over "in fetal position almost" due to back pain.

However, at his September 2008 neurosurgery consultation, the Veteran again reported potentially neurologic symptoms.  The Veteran reported neck pain  radiating into both shoulders, worse on the right side than the left, and reported problems with strength on the right side of his body, as well as his gait.  The treating neurologist attributed the Veteran's antalgic gait to joint and knee impairments as well as spine-related symptoms.  Further, although cervical stenosis was found on MRI, acute cord or nerve root compression were absent.  Motor function testing of the upper and lower extremities found strength at 4/5, with reflexes normal in the upper extremities and only mildly exaggerated reflexes in the lower extremities.  Toes were downgoing bilaterally, and non-sustained clonus was observed in the left lower extremity.

At his February 2009 VA compensation examination, the Veteran reported burning back pain radiating between his legs and neck, used a cane for ambulation, and reported muscle soreness, with weakness in his arms and legs.  Although the Veteran had positive straight leg testing and thigh extension testing, the examiner reported that these positive findings were mild.  Objective evidence of lumbar pain was noted when the Veteran winced while donning his socks.  Motor function testing found mild, generalized weakness, and transient left-sided lower extremity clonus was observed, but sensory and motor findings were otherwise normal; deep tendon reflexes were only slightly increased on the left side.

At his June 2009 follow-up session, the Veteran denied numbness, tingling, and weakness, but reported increased radiation of his neck pain at his June 2009 neurosurgical consultation.  However, upper extremity weakness and sensory changes were denied.  The Veteran also reported that his legs would give out after prolonged ambulation.  On examination, lower extremity reflex findings were normal, toes were downgoing bilaterally, and clonus was not observed.  

In July 2009, the Veteran reported low back pain radiating to his right lower extremity, but lower extremity strength was 4/5 on examination; the reduction in strength was attributed to tenderness.  Although ankle jerk reflexes were reduced, but light touch sensation was intact.  The Veteran's gait was antalgic.  The Veteran's neurologist did not diagnose a neurological condition, and instead diagnosed cervicalgia and lumbago.  

The Veteran walked with a cane at a treatment session of December 2009, and reported occasional difficulty dressing himself.  The Veteran also reported intermittent leg weakness and pain; however, numbness, tingling, and weakness were denied at the time of examination.  Numbness, tingling, and weakness were further denied at the treatment session of March 2011.

The Veteran reported severe leg weakness and pain radiating down his right hip and leg in October 2011.  However, the Veteran was able to walk without difficulty, and sensation was normal in the extremities.

At his VA examination of July 2012, the Veteran's gait was noted to be antalgic, and back spasms were noted to result in abnormal gait and spinal contour.  However, strength, reflex, and sensory examinations were normal, save for diminished sensation to temperature from the shin level.  The VA examiner concluded that the Veteran did not have radicular pain or other signs or symptoms due to radiculopathy, nor any other neurological abnormality.

The Veteran has intermittently demonstrated mildly reduced muscle strength, reflexes, or sensation on examination during the period on appeal.  Most often, however, the Veteran has denied numbness, tingling, or weakness on examination.  Moreover, no treating or examining medical practitioner has diagnosed the Veteran with radiculopathy, neuropathy, or any other neurological disorder associated with his service-connected lumbar spine disability.  The Board finds that the Veteran's symptoms do not warrant a separate evaluation for a neurological impairment during any portion of the period on appeal. 

V.  Entitlement to an extraschedular rating 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

As noted above, the Veteran's service-connected sacral strain has been productive of pain, spasm, limited motion, difficulty in maintaining a fixed positions (that is, standing or sitting), and functional impairment throughout the period on appeal.  The regulations expressly consider pain, spasm, limitation of motion, limitations in capacity to bear weight, and functional impairment.  The regulations also expressly contemplate interference with sitting and standing.  38 C.F.R. § 4.45 (f).  Additionally, applicable caselaw mandates the Board consider the overall functional effect of symptoms such as pain, limited motion, fatigability, weakness, incoordination and other symptoms in assigning a schedular rating.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  

With regard to the first prong of Thun, the Board finds that all of the Veteran's symptoms, through the entirety of the period on appeal, have been contemplated by the current Diagnostic Code.  In his October 2014 brief, the Veteran's representative has asserted that the Veteran's service-connected back condition is not adequately addressed by the rating schedule.  Specifically, the representative argued that the condition resulted in marked interference with employment.  The Veteran and his representative have never argued that the back condition results in symptoms that are not contemplated by the current diagnostic code.  Rather the Veteran has described pain, limitation of motion and intermittent radicular pain.  Limited motion and radiating pain are expressly contemplated by the rating schedule. Additionally, pain, weakness, and limitations in prolonged sitting, standing and walking are contemplated by 38 C.F.R. § 4.45(f) which states that pain on movement is to be considered and "instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations."  Similarly, 38 C.F.R. § 4.59 states that "it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint." Accordingly, the evidence of record has not established the presence of symptoms or limitations imposed by the Veteran's service-connected condition beyond those contemplated by the rating schedule.  

Insofar as the Veteran has only one service-connected disability, neither the Veteran nor the evidence of record have suggested any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance as to render the schedular rating criteria inadequate.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).  

To the extent to which the representative argues there is a marked interference with employment the Board notes that the Veteran is not currently employed and the Board is remanding the issue of TDIU.  In Kellar v. Brown, the Court explained that effect of a service connected disability was measured differently for purposes of extraschedular consideration under 3.321 (marked interference with employment) and unemployability under 4.16 (unemployable or unable to secure and follow a substantially gainful occupation). 6 Vet. App. 157 162 (1994).  The Court in Thun indicated that requiring the same showing of interference in obtaining or retaining employment would create an impermissible overlap between the two concepts.  As such, extraschedular consideration may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the Veteran is totally unemployable." Thun, 22 Vet. App. at 111, 117.

The rating criteria are therefore adequate to evaluate the Veteran's service-connected sacral strain, and referral for consideration of an extraschedular rating is not warranted.  





ORDER

A rating in excess of 40 percent for service-connected sacral strain with spina bifida is denied.


REMAND

A preliminary review of the record reflects that further development is necessary.

The law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice- connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

In this regard, TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id. 

If, however, a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability. 38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993). 

The Board is precluded from granting a TDIU on an extra-schedular basis in the first instance, and must refer the matter to the VA Under Secretary for Benefits or to the Director of Compensation and Pension Service for this initial adjudication. See 38 C.F.R. § 4.16(b); Wages v. McDonald, 2015 WL 293616, * 3 (Vet. App. Jan. 23, 2015); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director of the Compensation and Pension Service or designee determines that an extra-schedular TDIU is not warranted does the Board then have jurisdiction to decide the extra-schedular claim on its merits. 

In the present case, the July 2011 VA examiner opined that the lumbar symptoms would preclude physical work.  A July 2012 VA examiner concluded that the limitation of motion and pain from the lumbar spine would make it difficult to gain or maintain employment.  Thus, because there is evidence that the Veteran maybe unemployable due to service-connected disability, the issue of entitlement to a TDIU is being referred to the Director of the Compensation and Pension Service for the initial adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's TDIU claim to the Director, Compensation Service, for extraschedular consideration. See 38 C.F.R. § 4.16(b).

2.  After completing the above, and any other development deemed necessary, readjudicate the claims remaining on appeal in light of all the evidence of record. If the benefit sought is not granted, the Veteran and his representative, if any, should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


